Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-51587 OPTIMUM INTERACTIVE (USA) LTD. (Exact name of small business issuer as specified in its charter) Delaware N/A (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 25 Highland Boulevard, Dix Hills, NY, 11746 (Address of principal executive offices) (516) 443-0466 (Issuer's telephone number) Securities Registered pursuant to section 12(b) of the Act: None Securities Registered pursuant to section 12(g) of the Act: Common stock par value $0.0001 per share Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No [] Number of outstanding shares of the registrant's par value $0.0001 common stock, as of August 13, 2007: 9,301,100. Transitional Small Business Disclosure Format (Check one): Yes [] No [X] OPTIMUM INTERACTIVE (USA) LTD. FORM 10-QSB INDEX PAGE Special Note Regarding Forward-Looking Statements 1 PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 3 Item 2. Managements Discussion and Analysis or Plan of Operation 3 Item 3. Controls and Procedures 4 PART II 4 Item 1. Legal Proceedings 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults on Senior Securities 5 Item 4. Submission of Matters to a Vote of Security Holders 5 Item 5. Other Information 5 Item 6. Exhibits Signatures SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-QSB, together with other statements and information we publicly disseminate, contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the  Securities Act ), and Section 21E of the Securities Exchange Act of 1934, as amended (the  Exchange Act ). We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and include this statement for purposes of complying with these safe harbor provisions. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words believe, expect, intend, anticipate, estimate, project or similar expressions. You should not rely on forward-looking statements since they involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond our control and which could materially affect actual results, performances or achievements. Factors that may cause actual results to differ materially from current expectations include, but are not limited to the risk factors discussed in this Quarterly Report on Form 10-QSB. Accordingly, there is no assurance that our expectations will be realized. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change our expectations with regard thereto, or any change in events, conditions or circumstances on which any such statement is based. 1 OPTIMUM INTERACTIVE (USA) LTD. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets  June 30, 2007 and December 31, 2006 F-1 Statements of Operations  For the three months ended June 30, 2007 and 2006 F-2 Statements of Operations  For the six months ended June 30, 2007 and 2006 with Cumulative Total from Inception to June 30, 2006 F-3 Statements of Cash Flows  For the six months ended June 30, 2007 and 2006 with Cumulative Total from Inception to June 30, 2007 F-4 Notes to Consolidated Financial Statements F-5 2 PART I ITEM 1.FINANCIAL STATEMENTS The response to this Item is included as a separate Exhibit to this report. Please see pages F-1 through F-7 OPTIMUM INTERACTIVE (USA) LTD (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET As of June 30, 2007 and December 31, 2006 (Unaudited) June 30, December 31, ASSETS (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ 365 Total current assets 365 Noncurrent Assets: Property, plant and equipment, net 0 0 Other assets 0 0 Total assets $ $ 365 LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ 10,026 Interest payable 0 3,628 Advances from shareholders 0 Notes payable to related parties 0 32,000 Total current liabilities 45,654 Long-term debt, net of current maturities 0 0 Stockholders equity: Common stock, $0.001 par value per share, 50,000,000 shares authorized, 9,301,000 outstanding 930 Additional paid-in capital 292,821 Deficit accumulated during development stage ) (339,040 ) Total stockholders equity ) (45,289 ) Total liabilities and stockholders equity $ $ 365 The accompanying notes are an integral part of these statements. F-1 OPTIMUM INTERACTIVE (USA) LTD (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Ended June 30, June 30, 2007 2006 REVENUES $ 0 $ 0 COST OF SALES 0 0 0 0 Operating expenses: Accounting fees 0 Sales, general and administrative expenses 0 Other operating expenses 0 Operating income (loss) ) ) Other income (expense): Interest income 0 0 Interest expense 0 ) Other income (expense) 0 0 Total other income (expense) 0 ) Loss before income tax ) ) Income tax 0 0 Loss attributable to common stockholders $ ) $ ) Basic loss per share $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these statements. F-2 OPTIMUM INTERACTIVE (USA) LTD (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2007 and 2006 (Unaudited) Cumulative Total from Six Months Ended Inception to June 30, June 30, June 30, 2007 2006 REVENUES $ 0 $ 0 $ 0 COST OF SALES 0 0 0 0 0 0 Operating expenses: Accounting fees Sales, general and administrative expenses 0 Other operating expenses 166 840 Operating income (loss) (6,244 ) (8,369 ) ) Other income (expense): Interest income 0 0 0 Interest expense (517 ) (1,400 ) ) Other income (expense) 0 0 0 Total other income (expense) (517 ) (1,400 ) ) Loss before income tax (6,741 ) (9,769 ) ) Income tax 0 0 0 Loss attributable to common stockholders $ (6,741 ) $ (9,769 ) $ ) Basic loss per share $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these statements. F-3 OPTIMUM INTERACTIVE (USA) LTD (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the Three Months Ended June 30, 2007 and 2006 (Unaudited) Cumulative Total from Inception to Six Months Ended June 30, Cash flows from operating activities: Net loss ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Forgiveness of prior accruals 0 Increase in interest payable ) 0 Increase (decrease) in accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: 0 0 0 Net cash used in investing activities (0 ) (0 ) (0 ) Cash flows from financing activities: Proceeds from notes payable to related party Advances from shareholders 0 Repayments of short-term debt 0 0 0 Proceeds from sale of common stock, net 0 0 Net cash provided by financing activities Increase (decrease) in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period 0 Cash and cash equivalents, end of period $ $ $ Supplemental Cash Flow Disclosures: Cash paid for income taxes $ 0 0 0 Cash paid for interest $ 0 0 0 The accompanying notes are an integral part of these statements. F-4 OPTIMUM INTERACTIVE (USA) LTD (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (unaudited) Note 1 Basis of Presentation The financial statements of the Company included herein have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. They reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods, on a basis consistent with the annual audited financial statements. All such adjustments are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. However, the Company believes that the disclosures contained herein are adequate to make the information presented not misleading. The balance sheet at December 31, 2006 is derived from the December 31, 2006 audited financial statements. These interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's December 31, 2006 annual report on Form 10-KSB. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Nature of Business -
